DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed medical device/method including: a plunger comprising a second chamber comprising a second material and a movable element with an electric, magnetic, or paramagnetic characteristic; wherein the movable element, the first chamber, and the second chamber are adapted such that after activation by an electromagnetic field, the movable element moves in a pre-determined direction of the device and thereby opens a path providing a fluid communication between the first chamber and the second chamber.  
The closet prior art of record is Wacks (US 5,360,410), Hunter (US 2011/0082388) however these references do not disclose the device as claimed or described above.
Regarding claims 1, 6 & 11, Wacks discloses a system comprising: a device in Figs. 6a-6c comprising: a first material 663 within a first chamber 635, a housing 631, and a plunger 645 & 649 comprising a second chamber 633 comprising a second material 651 and a movable element 645 wherein one of the first material and the second material is a fluid (the second material 651 is a fluid), wherein the second chamber is initially closed by element 673, and wherein the movable element, the first chamber, and the second chamber are adapted such that after activation by an electromagnetic field (via battery 642 being connected with a magnetic winding 643), the movable element moves in a pre-determined direction of the device and thereby opens a path providing a fluid communication between the first chamber and the second chamber, see Figs. 6b-6c;
and a base unit 601 comprising a recess 615 for accommodating the device 631, a control unit (a switch 655), and an electromagnetic unit 623 that is adapted to produce an electromagnetic field that penetrates the recess, wherein the control unit electrically operates the electromagnetic unit (includes elements 623, 643, 637), and wherein the base unit 601 is adapted such that after accommodating the device within the recess and after user activation (via the switch 655) of the base unit, the control unit  operates the electromagnetic unit such that the movable element  contained in the second chamber moves in a direction ofPage: 4of7 the device determined by the electromagnetic field and thereby opens the path providing the fluid communication between the first chamber and the second chamber.  
Wacks fails to disclose that the movable element 645 of the plunger comprising: an electric, magnetic, or paramagnetic characteristic. Wacks fails to disclose that the control unit operates the electromagnetic unit such that the movable element contained in the second chamber moves in a direction ofPage: 4of7 the device determined by the electromagnetic field and thereby opens the path providing the fluid communication between the first chamber and the second chamber.  
Note: Wacks discloses the device that working is different with the claimed invention such that: the cartridge 631 moves in forward direction until contact switch 655 which closes the circuit of battery 642 causing current to flow through magnetic windings 642 causing electromagnet 623 to be magnetic charged N and holding firmly in place.  As cartridge 631 continues to move in forward direction until a needle 638 contacts or punches a membrane 673 to rupture and thereby, the second material is mixing with the first material, see Figs. 6b-6c.

Hunter discloses a device comprising: a plunger 210 comprising a movable 210; a magnet 225 being connected to the movable element 210.  However, the magnet 225 is not being moved. 
Therefore, Hunter fails to disclose a plunger comprising a second chamber comprising a second material and a movable element with an electric, magnetic, or paramagnetic characteristic; wherein the movable element, the first chamber, and the second chamber are adapted such that after activation by an electromagnetic field, the movable element moves in a pre-determined direction of the device and thereby opens a path providing a fluid communication between the first chamber and the second chamber.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783